Citation Nr: 0736460	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-40 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
postoperative residuals of a left cystic ovary.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 24, 1998 to 
September 22, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that no new and 
material evidence had been presented to reopen the veteran's 
service connection claim for postoperative residuals of a 
left cystic ovary.  

In March 2005, the appellant testified at a hearing before a 
Decision Review Officer (RO hearing), and in August 2005, the 
appellant testified at a videoconference hearing before the 
undersigned Veterans Law Judge (Videoconference hearing); 
copies of these transcripts are associated with the record.   
 
In October 2006, the Board remanded this case for further 
development.  It is again before the Board for appellate 
review.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  An October 2001 Board decision denied service connection 
for postoperative residuals of a left cystic ovary; that 
decision is final.

2.  Evidence added to the record since the October 2001 Board 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for postoperative residuals of a left cystic ovary.
CONCLUSIONS OF LAW

1.  The October 2001 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2007).

2.  New and material evidence has not been received since the 
October 2001 Board decision sufficient to reopen the 
veteran's claim for service connection for postoperative 
residuals of a left cystic ovary.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA duty to notify was satisfied subsequent 
to the initial AOJ decision by way of letters sent to the 
appellant on October 2006 and August 2007 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to the 
AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on September 14, 2007, after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in August 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has a duty to assist the veteran in the development of the 
claim.  In the case of a veteran attempting to reopen a 
finally decided claim, VA has a duty to assist the veteran in 
the procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The duty to provide a medical examination or 
obtain a medical opinion applies only when a decision has 
been made to reopen a finally decided case.  In the present 
case, the October 2001 Board decision will not be reopened, 
and, therefore, the duty to provide a medical examination 
does not apply.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record, and the 
veteran was provided an opportunity to set forth her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for 
postoperative residuals of a left cystic ovary.  As noted 
above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).

In an October 2001 Board decision, the veteran's claim for 
service connection for postoperative residuals of a left 
cystic ovary was denied.  It was determined that competent 
medical evidence failed to show that the preexisting left 
cystic ovary underwent an adverse pathological change in 
service.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).  The veteran filed to reopen the claim in March 2004 
and has perfected an appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2007).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in October 2001.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received by VA since the October 2001 decision 
is an April 1998 radiological interpretation showing a small 
hemorrhagic cyst of the left ovary; a list of office visits 
to a private physician from June 2001 to February 2004 
reflecting that the veteran was treated for a urinary tract 
infection and that she had a normal pap smear; results of a 
May 2004 pap smear which was negative for intraepithelial 
lesions or malignancy; a May 2004 medical report reflecting a 
normal gynecological examination and that the veteran had a 
history of endomitriosis in December 1999, a hemorrhagic cyst 
in April 1998 and a hysterectomy in 1997; an Independent 
Medical Opinion Letter form indicating only that an opinion 
was being sought for postoperative results of a left cystic 
ovary with no opinion provided; a report from an emergency 
room which indicates that the veteran should follow up with 
the gynecological clinic but does not indicate why the 
veteran was seen; and the veteran's lay statements and 
hearing testimony. 

Since these medical records and reports are not redundant of 
any other evidence previously considered and were not part of 
the record at the time of the October 2001 decision, they are 
considered new evidence.  However, none of the records in the 
claims file provide the needed evidence that the veteran's 
preexisting left cystic ovary underwent an adverse 
pathological change in service.  Therefore, these records are 
not material since they do not provide an unestablished fact 
necessary to substantiate the appellant's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  The Board 
notes that these records do not show treatment for or a 
diagnosis of a current gynecological disorder or 
postoperative residuals of a left cystic ovary, which would 
be necessary to warrant service connection.

On the occasion of the aforementioned video conference 
hearing on appeal, the veteran detailed the symptomatology 
experienced while on active duty.  She stated that she was 
unable to sit or stand for extended periods of time.  The 
veteran also pointed out other medical problems she had in 
service.  She stated that following her separation from 
service she underwent surgery to have the left ovary removed.  

As to the lay statements by the veteran, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since October 2001 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen a claim of entitlement to 
service connection for postoperative residuals of a left 
cystic ovary and the October 2001 decision remains final.  
Accordingly, the benefit sought on appeal must be denied.  


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for postoperative 
residuals of a left cystic ovary is not reopened and the 
appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


